IN THE SUPREME COURT OF PENNSYLVANIA
                           MIDDLE DISTRICT


WELLS FARGO BANK N.A.,       : No. 74 MAL 2015
                             :
              Respondent     :
                             : Petition for Allowance of Appeal from the
                             : Order of the Superior Court
         v.                  :
                             :
                             :
EDISON MCPHERSON AND DEBORAH :
MCPHERSON,                   :
                             :
              Petitioners    :


                                    ORDER


PER CURIAM

     AND NOW, this 15th day of April, 2015, the Petition for Allowance of Appeal is

DENIED.